Title: To Alexander Hamilton from Sharp Delany, 4 October 1790
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia] October 4, 1790. “The new Collection Law commen[ce]d on Saturday last. A strict obedience shall in our district be punctually adhered to, although I doubt whether the 2nd secto in to Page 25th can be followed, unless at a considerable expence to the Continent, and as I believe out of the power of the Collector Naval Officer & Inspectors in the first instance to put in force. However we will give it a fair trial and then apply to You for farther directions.…”
